Exhibit 10.40

 

MATTEL, INC.

PERSONAL INVESTMENT PLAN

FIRST AMENDMENT TO THE OCTOBER 1, 2001 RESTATEMENT

 

W I T N E S S E T H:

 

WHEREAS, Mattel, Inc. (“Mattel”) sponsors the Mattel, Inc. Personal Investment
Plan (the “Plan”); and

 

WHEREAS, the Plan was amended and restated effective as of October 1, 2001 to
meet current needs and to conform to recent legislative and regulatory changes
in the federal pension laws; and

 

WHEREAS, Mattel currently has pending an application for a determination from
the Internal Revenue Service that the Plan is qualified under Section 401(a) of
the Code; and

 

WHEREAS, the Internal Revenue Service has requested certain remedial amendments
to the Plan in connection with its review of the application and as a condition
for the issuance of a favorable determination with respect to the continued
qualified status of the Plan; and

 

WHEREAS, Mattel intends to preserve the qualified status of the Plan, and this
Amendment sets forth the remedial amendments requested by the Internal Revenue
Service; and

 

WHEREAS, in Section 16.1 of the Plan, Mattel reserved the right to amend the
Plan at any time in whole or in part;

 

NOW, THEREFORE, in order to effect the foregoing, Mattel does hereby declare
that the Plan be, and it hereby is, amended as follows:

 

1. Section 2.13(c) of the Plan is amended effective as of October 1, 2001 by (i)
deleting the phrase “Code Sections 6041(d) and 6051(a)(3)” and by substituting
in lieu thereof the phrase “Code Sections 6041(d), 6051(a)(3) and 6052,” and
(ii) adding the following sentence to the end thereof:

 

“The term “Compensation” for purposes of Article XV of this Plan, shall include
any elective deferral (as defined in Code Section 402(g)) and any amount which
is contributed or deferred by a Participating Company at the election of the
Employee and which is not includible in the gross income of the Employee by
reason of Code Section 125 or 132(f)(4).”

 

2. Section 2.18(b) of the Plan is amended effective as of October 1, 2001 to
read as follows:

 

“(b) any Employee who is a Leased Employee,”



--------------------------------------------------------------------------------

3. The last sentence of Section 2.19(a) of the Plan is amended effective as of
October 1, 2001 to read as follows:

 

“The term “Employee” also includes a Leased Employee to the extent required by
Code Section 414(n).”

 

4. The second sentence of Section 2.24(b)(viii) of the Plan is amended effective
as of October 1, 2001 to read as follows:

 

“Also, the term “Employee” shall include Leased Employees unless such Leased
Employee is covered under a “safe harbor” plan of the leasing organization and
not covered under a qualified plan of the Affiliated Company.”

 

5. The following new Section 2.26A is added immediately after Section 2.26 of
the Plan effective as of October 1, 2001:

 

“2.26A Leased Employee.

 

“Leased Employee” means any individual who is not an employee of any Affiliated
Company but who performs services for an Affiliated Company, where:

 

(a) such services are provided pursuant to an agreement between the member and
any other person (the “leasing organization”);

 

(b) the individual has performed such services for the Affiliated Company, or
for the Affiliated Company and any “related persons” determined under Section
414(n)(6) of the Code, on a substantially full-time basis for a period of at
least one (1) year; and

 

(c) such services are performed under the primary direction or control of the
recipient.”

 

6. Section 3.1(a)(ii) of the Plan is amended effective as of October 1, 2001 to
read as follows:

 

“(ii) the date he completes a period of service recognized under Section 2.45 of
ninety (90) days.”

 

7. Section 5.4(b)(ii) of the Plan is amended effective as of October 1, 2001 by
deleting the phrase “or 402(a)(8) of the Code” and by substituting in lieu
thereof the phrase “or 402(e)(3) of the Code.”

 

2



--------------------------------------------------------------------------------

8. The second and third sentences of Section 17.1 are amended effective as of
October 1, 2001 to read as follows:

 

“Effective January 1, 2002, for purposes of this Section 17.1, (A) Company
contributions shall include (i) amounts considered contributed by Key Employees
and which qualify for treatment under Code Section 401(k) and (ii) any Company
contributions for Key Employees or Non-Key Employees taken into account under
Section 401(k)(3) or 401(m) of the Code and (B) Company contributions shall not
include amounts considered as contributed by Non-Key Employees and which qualify
for treatment under Code Section 401(k). Prior to January 1, 2002, for purposes
of this Section 17.1, Company contributions shall include amounts considered
contributed by Key Employees and which qualify for treatment under Code Section
401(k), and any Company contributions for Key Employees taken into account under
Section 401(k)(3) or 401(m) of the Code, but shall not include such amounts
considered as contributed by or for Non-Key Employees.”

 

9. The following new paragraph is inserted after the fourth paragraph of Section
17.3 of the Plan effective as of October 1, 2001:

 

“Prior to January 1, 2002, the term, “Key Employee” shall mean, for purposes of
this Article XVII, any Employee or former Employee who, at any time during such
Plan Year (or any of the 4 preceding Plan Years) is:

 

(1) an officer of a Participating Company having an annual compensation in
excess of 50 percent of the amount in effect under Section 415(b)(1)(A) of the
Code for such Plan Year;

 

(2) one of the 10 Employees having an annual compensation in excess of 150
percent of the amount in effect under Section 415(c)(1)(A) of the Code owning
(or considered as owning within the meaning of Section 318 of the Code) the
largest interests in a Participating Company;

 

(3) a 5% owner of a Participating Company; or

 

(4) a 1% owner of a Participating Company having an annual compensation from a
Participating Company of more than $150,000.

 

For purposes of (1) above, no more than 50 Employees (or, if lesser, the greater
of 3 or 10% of the Employees) shall be treated as officers.”

 

10. The ninth paragraph of Section 17.3 of the Plan is amended effective as of
October 1, 2001 to read as follows:

 

“For purposes of determining the amount of a Participant’s Account for purposes
of this Section 17.3, the amount shall include the aggregate distributions

 

3



--------------------------------------------------------------------------------

under the Plan made to or with respect to the Participant during the five year
period (one year period, effective January 1, 2002) ending on the Determination
Date. Effective as of January 1, 2002, in the case of a distribution made for a
reason other than separation from Service, death or disability, this paragraph
shall be applied by substituting “five year period” for “one year period.”

 

11. Clause (3) of the last paragraph of Section 17.3 of the Plan is amended
effective as of October 1, 2001 to read as follows:

 

“(3) (A) prior to January 1, 2002, the account value of a Participant who has
not received any compensation from any Participating Company under the Plan
(other than benefits under the Plan) during the five year period ending on the
Determination Date or (B) after December 31, 2001, the account value of a
Participant who has not performed services for any Participating Company during
the one year period ending on the Determination Date.”

 

12. Article XVIII of the Plan is amended effective as of December 12, 1994 by
adding the following new Section 18.13 to the end thereof:

 

“18.13 Military Service.

 

Notwithstanding any provision of this Plan to the contrary, the Plan shall
provide contributions, benefits and service credit with respect to qualified
military service in accordance with Code Section 414(u). Loan repayments shall
be suspended under this Plan as permitted under Code Section 414(u).”

 

13. Except as expressly or by necessary implication amended hereby, the Plan
shall continue in full force and effect.

 

IN WITNESS WHEREOF, Mattel has caused this instrument to be executed by its duly
authorized officer this 20th day of December, 2002.

 

MATTEL, INC. By:   /s/    Alan Kaye            

--------------------------------------------------------------------------------

Name:   Alan Kaye Title:  

Senior Vice President—Human Resources

 

4